MEMORANDUM **
Benjamin Lopez-Lopez appeals from the 235-month sentence imposed following modification pursuant to 18 U.S.C. § 3582(c)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lopez-Lopez contends that the district court procedurally erred by failing to explain why it denied his request for a variance below the modified Guidelines range. We review for plain error, see United States v. Dallman, 533 F.3d 755, 761 (9th Cir.2008), and we affirm because Lopez-Lopez has not established that any error affected his substantial rights, see id. at 761-62.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.